Citation Nr: 1453250	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  14-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for Parkinsonian Syndrome.

2.  Entitlement to service connection for Parkinsonian Syndrome.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the Veteran originally filed a service connection claim for a nervous condition and a claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as shown above.  This will provide the most favorable review of the Veteran's claims in keeping with the Clemons holding.


FINDINGS OF FACT

1.  In an unappealed May 1984 rating decision, the RO denied service connection for Parkinsonian Syndrome.  

2.  The evidence received since the May 1984 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for Parkinsonian Syndrome.

3.  The Veteran's Parkinsonian Syndrome clearly and unmistakably existed prior to service.

4.  The evidence does not show, clearly and unmistakably, that the pre-existing Parkinsonian Syndrome was not aggravated by service.  

5.  There is no diagnosis of an acquired psychiatric disorder to include PTSD.

6.  The Veteran's presumptive diagnosis of Borderline Intellectual Functioning is a developmental defect or a mental deficiency. 


CONCLUSIONS OF LAW

1.  The May 1984 rating decision that denied service connection for Parkinsonian Syndrome is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the May 1984 rating decision is new and material and the claim of service connection for Parkinsonian Syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3. Parkinsonian Syndrome was incurred in service.  38 U.S.C.A. §§ 1110 , 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(b) (2014).

4.  An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2012.  The claim was last adjudicated in March 2014 in two separate Statements of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

A fire on July 12, 1973 at the National Archives and Records Administration destroyed the Veteran's military records stored there.  See October 2011 VA letter.  Service treatment records and a 1953 report of psychiatric examination have been associated with the file despite the fire.  The service treatment records were associated with the file after the September 2012 rating decision, however, they were considered by the RO in the March 2014 Statement of the Case.  

In April 2012, VA provided the Veteran with a Parkinson's disease examination and obtained a medical opinion addressing whether Parkinsonian Syndrome had its onset during or was caused by active service.   The April 2012 examination and opinion is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical, military and occupational history, conducted a physical examination with testing, and provided reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for an acquired psychiatric disorder to include PTSD.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case for the issue of an acquired psychiatric disorder to include PTSD.  With respect to the issue, there is no competent evidence of a current disability or evidence of persistent or recurrent symptoms of an acquired psychiatric disorder to include PTSD, other than symptoms attributed to Parkinsonian Syndrome.  VA treatment records reflect numerous negative PTSD and depression screens with no positive screens for, or history of, psychiatric problems.  The Veteran repeatedly denied symptoms of an acquired psychiatric disorder to include PTSD, except for shakiness and trembling of both hands, in treatment records and in a February 1984 private psychiatric examination, as reported in a March 1984 report.

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances presented here would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for the acquired psychiatric disorder claim.  There is no competent evidence of a current psychiatric disability or persistent or recurrent symptoms of such disability.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Law & Analysis

A.  New and material evidence.

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran was denied service connection for Parkinsonian Syndrome in a May 1984 rating decision.  The evidence considered at the time of the May 1984 rating decision was a February 1984 VA examination and a February 1984 private psychiatric examination performed at the request of the VA evidenced by a March 1984 examination report.  Service treatment records were not available.  The claim was denied because service connection was not supported by the Veteran's service medical records or was shown on the last examination report.  The Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision, and the rating decision became final.

The evidence submitted after the May 1984 rating decision consists of VA treatment records, an additional VA examination, and service treatment records.  The Board finds that the addition of service treatment records to the file since the May 1984 rating decision is sufficient to reopen the claim under 38 C.F.R. § 3.156(c) (2014).  Accordingly, the Board finds that the claim for service connection for a nervous condition is reopened.

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for paralysis a'gitans  (a.k.a. Parkinson's Disease) if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, Parkinsonian Syndrome was diagnosed in service, however, as will be discussed below, service connection is established on a direct basis.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

1.  Parkinsonian Syndrome

The Veteran claims service connection for a neurologic disorder and, in support of his claim, refers to his March 1953 hospitalization in Nuremberg, Germany, where he was diagnosed with Parkinsonian Syndrome.  The record raises the issue of whether this disability existed prior to the Veteran's service.  Thus, the initial focus of the Board's analysis will be on whether Parkinsonian Syndrome preexisted service. 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As per the March 1952 entrance examination report, the Board finds that no defects, infirmities, or disorders were noted at the time of entry into service.  Hence, the Veteran is presumed to have been in sound condition at service entry.

The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153 ).  

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his or her condition.  Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  For the following reasons, these high standards for rebutting the presumption of soundness have not been met in this case.

The record shows that, in May 1953, the Veteran underwent an in-service examination after repeated examinations and a hospitalization for tremors and shakiness of his hands.  The Army examiner diagnosed the Veteran with Parkinsonian Syndrome, and indicated that the Veteran had a "lifelong history of coarse, persistent tremors of both hands."  The examiner opined that the Veteran underwent an encephalitic process of mild degree in early childhood with subsequent slight impairment of extrapyramidal system and that his disorder was of a chronic nature.  The May 1954 separation examination report noted the Veteran's hospitalization and described it as being for "nerves."

In the March 1984 private examination report, the examiner confirmed the diagnosis of Parkinsonian Syndrome, chronic, not progressive, and reported noticeable tremors in both hands.  The examination report states that "the Veteran reported that he was slightly 'nervous' before he entered the Service, but he feels that his 'nervous condition' worsened after he was drafted."

In the April 2012 VA examination, the May 1953 examination report was read to the Veteran, and he confirmed the accuracy of the report in pertinent part.  After a detailed examination, the April 2012 VA examiner opined that the Veteran had the condition before service. 

The May 1953 and April 2012 examinations, the Veteran's February 1984 statement that he was slightly nervous before service, and his confirmation of the 1953 report with respect to lifelong tremors constitute clear and unmistakable evidence that the Veteran's tremors and Parkinsonian Syndrome preexisted service.  

The evidence is not clear and unmistakable, however, that active duty did not aggravate the Veteran's condition.  As noted above, in the February 1984 private psychiatric examination, the Veteran reported that his "nervous condition" worsened after he was drafted into service.  The Board finds the Veteran competent to provide this evidence as shakiness and tremors of his hands are observable symptoms.  See Layno, 6 Vet. App. at 470.  In the same examination, the Veteran reported that he worked on a farm until he was drafted.  Furthermore, the May 1953 medical opinion notes that the Veteran's Parkinsonian Syndrome is intensified in hot weather or by hard work and that the Veteran was "excused from physical training during basic training because of his shakings and intermittent weakness of all four limbs."  This evidence makes debatable the question of whether the Veteran's condition was aggravated by service, despite the April 2012 VA medical opinion which concluded that the Veteran maintained the same level of tremor throughout his life with no worsening or aggravating.  Consequently, as the evidence does not clearly and unmistakably show that Parkinsonian Syndrome was not aggravated by service, the Veteran is presumed to have been sound at entry into service.

The service connection analysis does not end there.  The Veteran's May 1953 in-service diagnosis must be linked to a current diagnosis.  In this regard, the April 2012 medical opinion provides a nexus between the Veteran's current and in-service diagnoses of Parkinsonian Syndrome.  Accordingly, service connection for Parkinsonian Syndrome is established.

2.  Acquired psychiatric disorder to include PTSD

The Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD arises from his April 2011 claim for a "nervous condition" and his authorized representative labeling the claim as one for PTSD in the April 2011 correspondence submitting the claim form.  In his September 2011 Statement in Support of Claim for PTSD, the Veteran describes the stressful incident that contributed to his claimed PTSD as his hospitalization in 1953 for a "nerve condition." 
 
There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (requiring PTSD diagnoses to conform to the DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

Here, the claim for service connection for an acquired psychiatric disorder to include PTSD must be denied because the evidence reflects that the Veteran does not have an acquired psychiatric disorder to include PTSD as the probative evidence outweighs the Veteran's contentions otherwise.

The record shows no complaints of any symptoms of an acquired psychiatric disorder to include PTSD, apart from shakiness and trembling in both hands.  The May 1953 in-service psychiatric examination, the February 1984 psychiatric examination, and the April 2012 VA examination attributed shakiness and trembling in both hands to the Parkinsonian Syndrome discussed above.  The March 1984 psychiatric examination report concluded that there was no evidence of a serious psychiatric disorder.  The May 1953 and April 2012 examination reports are devoid of a diagnosis of an acquired psychiatric disorder.  

Although a February 1984 VA examination report indicated the Veteran seemed somewhat anxious, but "not too severe" and that there was a history of mood disturbance, the March 1984 psychiatric examination report wholly contradicts these findings.  The March 1984 psychiatric examination report shows a detailed evaluation by a psychologist of the Veteran's presenting problems, medical history, and mental status, and indicates that there was no present or past evidence of hallucinations, delusions, distortions, or paranoid trends.  Furthermore, in the associated psychiatric examination, the Veteran denied having symptoms associated with generalized anxiety disorder other than shaking and trembling, denied depressive episodes, denied experiencing any particular traumatic events in service, and denied contemplating suicide.  Because of the high level of detail associated with the March 1984 examination report, the Board finds the notations of history of mood disturbance in the February 1984 VA examination report to be of little probative value.

The Board notes that the February 1984 psychiatric examiner presumptively diagnosed the Veteran with Borderline Intellectual Functioning and recommended that the Veteran be administered the Wechsler Adult Intelligence Scale - Revised (WAIS-R) test to substantiate the diagnosis.  The Board finds Borderline Intellectual Functioning to be a developmental defect or mental deficiency as it is a categorization of intelligence, with the WAIS-R being a measure of intelligence.  Thus, it is not a disability due to a disease or injury for which compensation may be granted as developmental defects and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Further weighing against the claim, there is no diagnosis of, or treatment for PTSD or any other acquired psychiatric disorder in the VAMC or service treatment records.  There are numerous PTSD and depression screens in the Beckley VAMC treatment records between 1998 and 2011, and all were negative.  A March 2012 PTSD screen at VAMC Clarksburg was negative.  March 2012 and April 2013 depression screens at VAMC Clarksburg were negative.  VAMC treatment records reflect the Veteran's denial of a history of psychiatric problems.  

The Veteran's lay statements in regards to his claim are little more than bare assertions that he is entitled to a "[g]rant [of] PTSD" benefits.  See April 2011 correspondence from representative, September 2011 Statement in Support of Claim, and October 2012 Notice of Disagreement.  He describes no symptoms of PTSD or any other acquired psychiatric disorder, with the exception of trembling or shaking hands which is attributed to his Parkinsonian Syndrome.  Otherwise, such statements are inconsistent with the treatment records and medical examinations which show the Veteran denied traumatic events, depressive episodes, and symptoms of generalized anxiety disorder other than shakiness and trembling.   Accordingly, the Board finds that Veteran's statements in which he denied symptoms of an acquired psychiatric disorder to include PTSD to be of greater probative weight than his current contentions that he is entitled to service connection for PTSD.  Moreover, the Veteran is not competent to render a diagnosis of PTSD in accordance with the DSM-V, as this would require the Veteran to have specialized education, training, or experience, which the Veteran does not have. 

For the foregoing reasons, the preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis, or diagnosis at any time, of an acquired psychiatric disorder to include PTSD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53. 


ORDER

The application to reopen the claim for service connection for Parkinsonian Syndrome is granted.

Service connection for Parkinsonian Syndrome is granted.

Service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


